MORRISON, Judge.
The offense is burglary with four prior convictions for felonies less than capital alleged for enhancement; the punishment, life. ■
“The record on appeal does not reflect that appellant has been sentenced in the trial court. Where no sentence has been pronounced in the trial court, this court is without jurisdiction to enter any order except to dismiss the appeal.” Aguirre v. State, Tex.Cr.App., 271 S.W.2d 819. See also Skaggs v. State, 166 Tex.Cr.R. 88, 311 S.W.2d 410.
The appeal is dismissed.